       Case 2:19-cv-00416-RMP     ECF No. 10    filed 05/21/20   PageID.95 Page 1 of 3




1

2                                                                            FILED IN THE
                                                                         U.S. DISTRICT COURT
                                                                   EASTERN DISTRICT OF WASHINGTON

3
                                                                   May 21, 2020
4                                                                       SEAN F. MCAVOY, CLERK




5
                          UNITED STATES DISTRICT COURT
6
                        EASTERN DISTRICT OF WASHINGTON
7
      NICHOLAS A. FUENTES, III,
8                                                 NO: 2:19-CV-416-RMP
                               Petitioner,
9                                                 ORDER GRANTING MOTION TO
            v.                                    SUBSTITUTE PROPER
10                                                RESPONDENT AND DIRECTING
      JAMES KEY,                                  SERVICE OF FIRST AMENDED
11                                                PETITION
                               Respondent.
12                                                ***ACTION REQUIRED***

13

14         BEFORE THE COURT is Petitioner’s First Amended Petition, naming

15   Maggie Miller-Stout as Respondent, ECF No. 8. Petitioner Nicholas A. Fuentes,

16   III, a prisoner at the Airway Heights Corrections Center, is proceeding pro se and

17   in forma pauperis. Respondent has not been served.

18         Petitioner subsequently filed a document identifying James Key as his

19   current custodian, which the Court has liberally construed as a Motion to Substitute

20   the Proper Respondent. ECF No. 9. That Motion is GRANTED. The District

21

     ORDER GRANTING MOTION TO SUBSTITUTE PROPER RESPONDENT
     AND DIRECTING SERVICE OF FIRST AMENDED PETITION -- 1
       Case 2:19-cv-00416-RMP       ECF No. 10    filed 05/21/20   PageID.96 Page 2 of 3




1    Court Clerk shall TERMINATE Respondents State of Washington and Maggie

2    Miller-Stout and ADD James Key.

3          Petitioner is challenging his 2017 Spokane County jury conviction for

4    second degree assault. ECF No. 8 at 1. By Order filed February 5, 2020, the Court

5    advised Petitioner of the deficiencies of his initial petition and directed him to

6    amend. ECF No. 7. Specifically, the Court directed Petitioner to clearly and

7    concisely present only those grounds for federal habeas relief which had been

8    exhausted to the Washington State Supreme Court. Id. at 6.

9          In the First Amended Petition, Mr. Fuentes presents a single ground for

10   federal habeas relief. ECF No. 8 at 5. He asserts that his Fifth and Fourteenth

11   Amendment rights were violated when a witness for the state was “brought in at

12   the last minute,” which resulted in a continuance of Petitioner’s trial to which he

13   did not consent. Id. Petitioner states that he pursued this claim in his direct

14   appeal. Id. at 6. Liberally construing the First Amended Petition in the light most

15   favorable to Petitioner, the Court finds it appropriate to direct Petitioner Key to

16   respond.

17         Accordingly, IT IS ORDERED:

18         1. Pursuant to Rule 4, Rules Governing Section 2254 Cases in the United

19   States District Courts, the District Court Clerk shall provide by electronic means a

20   copy of the First Amended Petition, ECF No. 8, and this Order to the Attorney

21   General for the State of Washington, Corrections Division.

     ORDER GRANTING MOTION TO SUBSTITUTE PROPER RESPONDENT
     AND DIRECTING SERVICE OF FIRST AMENDED PETITION -- 2
       Case 2:19-cv-00416-RMP       ECF No. 10   filed 05/21/20   PageID.97 Page 3 of 3




1          2. Respondent shall file and serve an answer or otherwise plead within

2    forty-five (45) days of receipt of a copy of this Order. See Rule 5, Rules

3    Governing Section 2254 Cases in the United States District Courts.

4          3. Petitioner may file a reply within thirty (30) days after service of

5    Respondent’s answer or responsive pleading.

6          4. The Clerk of Court shall set a case management deadline ninety (90)

7    days after the date of this Order.

8          IT IS SO ORDERED. The District Court Clerk is directed to enter this

9    Order and provide a copy to Petitioner.

10         DATED May 21, 2020.

11

12                                                s/ Rosanna Malouf Peterson
                                               ROSANNA MALOUF PETERSON
13                                                United States District Judge

14

15

16

17

18

19

20

21

     ORDER GRANTING MOTION TO SUBSTITUTE PROPER RESPONDENT
     AND DIRECTING SERVICE OF FIRST AMENDED PETITION -- 3
